 


114 HR 1386 IH: Small Entrepreneur Subcontracting Opportunities Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1386 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Curbelo of Florida (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To include subcontracting goals for small business concerns in the responsibilities of certain members of a Federal agency responsible for acquisition. 
 
 
1.Short titleThis Act may be cited as the Small Entrepreneur Subcontracting Opportunities Act of 2015 or the SESO Act. 2.Including subcontracting goals in agency responsibilitiesSection 1633(b) of the National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 631 note; Public Law 112–239; 126 Stat. 2076) is amended by striking assume responsibility for of the agency's success in achieving small business contracting goals and percentages and inserting assume responsibility for the agency's success in achieving each of the small business prime contracting and subcontracting goals and percentages. 
 
